ALASKA STATEHOOD ACT, JULY, 1958, P.L. 85-508 HR 7999 STAT 399

CONSTITUTION OF THE STATE OF ALASKA ARTICLE IV § 3 / cont Ee E \/ E D

UNITED STATES DISTRICT COURT

THIRD DISTRICT / 9th CIRCUIT
JUN 02 2021

NOTICE OF INTENT TO FILE SUIT/LEIN: CLERK, U.S. DISTRICT COURT
_... ANCHORAGE, Ak

Petitioner/Claimant: Keen L.A. Smith Oe. » Sui Juris/True & Proper Name

VS

DEFENDANTS/RESPONDANTS: | Dpsrtmect of Public Gateha, Department
of py Heals Bite Sustem Department rae Corrections, —

 

 

 

FSuing wn Tear personas Compact not in theie = een Compacite |

CAUSE OF ACTION: om! mr ae ST ig

- pled er liahel

polation of c >

 

 

RELIEF DEMANDED: Morb fury Damages (TED, velease Cromer Custody,
ai foc one and one foc oA

Ae laoin cites, of ornced prt eS Lweker\ ar etary derma _ Rbexreetenr als ” dential.

JURY TRIAL DEMANDED!

 

  

By: Lia. C

/ “AUTHORIZED REPRI END IVE
ALL RIGHTS RESERVED
WITHOUT RECOURSE/PREJUDICE
UCC1-207/1-308/3-402 (b)

Case 3:21-cv-00137-RRB Document1 Filed 06/02/21 Page 1 of 2 te —_
# | Copy Kegue ted

Date Sent B-329-a02a1 wml. 4, Fe oe a Baling Pen (e Ed A 3) wee 46. ano
AN. Kean? Sean” L.A. Santis Se" 519650
Goose Creek ComedForal Contes
22501 Weed Alsop Road
\aeklla _ Masta 02%
\ waked Grokes Deter Conch
222 Not Seed Avenve
Room 224 /[ Sucrte® F
Macher aoe Aleska 44513

Case 3:21-cv-00137-RRB Document1 Filed 06/02/21 Page

NEOPOST

06/01 202° {
Cas 'OST/

 
  

041M1 1450739

myn es  bilebeH ipo ei ig ell

SEeEL

SSBRIES BIER ERLE LALA
